Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN 2019 11016880.0 filed on 10/24/19.  It is noted that Applicant has not filed a certified copy of the application.

REASONS FOR ALLOWANCE
The rejection to Claim 13 under 35 U.S.C. section 112(b) is withdrawn/moot in light of Applicant’s amendment filed on 12/10/21.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (HSIUNG, Pub. No: US 2014-0327758; CUTLER, Pub. No.: US 2020-0296268; HARRELL, Pub. No.: US 2015-0049188) does not teach nor suggest in detail the limitations: 
“A shooting method, applied to a mobile terminal provided with at least one camera, the at least one camera comprising at least one lift-able camera, wherein the method comprises: displaying a shooting interface on the mobile terminal; receiving a shooting instruction; and controlling the at least one lift-able camera to extend to a maximum height and then be retracted therefrom towards the mobile terminal, continuously shooting images during 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record HSIUNG does not teach or suggest in detail a shooting method that includes displaying a shooting interface on a mobile terminal or controlling a lift-able camera to extend to a maximum height and then be retracted therefrom towards the mobile terminal, continuously shooting images during retraction.  The prior art is silent as to a mobile terminal that includes a fixed camera in addition to the lift-able camera, silent as to in response to receiving a shooting instruction, controlling the fixed camera to shoot and output a fixed image, controlling the at least one lift-able camera to output an image, and silent as to performing fusion processing on the fixed image and the image to obtain a shot photo as amended by the Applicant.  
HSIUNG only teaches a shooting method applied to a mobile terminal provided with at least one camera, the at least one camera comprising at least one lift-able camera, which displays a shooting interface, receives a shooting instruction, and controls the at least one lift-able camera to extend to a maximum height and then be 
 Whereas Applicant’s invention claims a shooting method that includes displaying a shooting interface on a mobile terminal and controlling a lift-able camera to extend to a maximum height and then be retracted therefrom towards the mobile terminal, continuously shooting images during retraction.  The claims also recite a mobile terminal that includes a fixed camera in addition to the lift-able camera, in response to receiving a shooting instruction, controlling the fixed camera to shoot and output a fixed image, controlling the at least one lift-able camera to output an image, and performing fusion processing on the fixed image and the image to obtain a shot photo.
 So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the amended claim limitations as well as the enabling portions of the specification. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 18 is allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen M. Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481